—Judgment unanimously modified as a matter of discretion in the interest of justice and as modified affirmed in accordance with the following Memorandum: Upon our review of the record, we modify the sentence as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]; People v Thompson, 60 NY2d 513, 519) by vacating the sentence of imprisonment and the order of protection. (Appeal from Judgment of Niagara County Court, Fricano, J.—Attempted Illegal Voting.) Present—Denman, P. J., Green, Fallon, Balio and Boehm, JJ.